J-S27035-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ANDREW LASKARIS

                            Appellant              No. 1689 WDA 2013


         Appeal from the Judgment of Sentence entered July 26, 2013
                 In the Court of Common Pleas of Erie County
             Criminal Division at Nos: CP-25-CR-0000922-2013,
           CP-25-CR-0001419-2012, and CP-25-CR-0001948-2012


BEFORE: GANTMAN, P.J. , ALLEN, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                        FILED AUGUST 20, 2014

       Appellant, Andrew Laskaris, appeals from the trial court’s July 26,

2013 judgment of sentence imposing 18 to 48 months of incarceration after

Appellant pled guilty to several theft offenses and to violating his parole.1

Counsel has filed a brief and petition to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

____________________________________________


1
   At docket number 1419 of 2012, the trial court imposed 9 to 24 months of
incarceration for conspiracy to commit receiving stolen property (18
Pa.C.S.A. §§ 3925 and 903). N.T. Sentencing, 7/26/13, at 19. At docket
922 of 2013, the trial court imposed a consecutive 9 to 24 months for retail
theft (18 Pa.C.S.A. § 3929). Id. at 20. At docket number 1948 of 2012,
the trial court revoked Appellant’s parole and recommitted him to serve the
remainder of his sentence (which had a maximum term of 12 months)
concurrently with his sentence at number 922.
J-S27035-14


A.2d 349 (Pa. 2009).     We affirm the judgment of sentence and grant the

petition to withdraw.

        Appellant appeared in court for several hearings throughout 2013 to

enter guilty pleas at the above-captioned docket numbers. Appellant filed a

timely post-sentence motion challenging the discretionary aspects of his

sentence on August 2, 2013, and the trial court denied that motion on

October 10, 2013. Appellant filed a timely notice of appeal on October 17,

2013.     Counsel filed a statement of intent to file an Anders Brief on

November 7, 2013.

        We begin with an analysis of counsel’s petition to withdraw and

Anders Brief. Procedurally, counsel must:

              1) petition the court for leave to withdraw stating that,
        after making a conscientious examination of the record, counsel
        has determined that the appeal would be frivolous; 2) furnish a
        copy of the brief to the defendant; and 3) advise the defendant
        that he or she has the right to retain private counsel or raise
        additional arguments that the defendant deems worthy of the
        court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013). Our

review of counsel’s filings reveals compliance with these steps.

        Next, we consider counsel’s Anders Brief, which must comply with the

following:

              [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s

                                     -2-
J-S27035-14


      reasons for concluding that the appeal is frivolous. Counsel
      should articulate the relevant facts of record, controlling case
      law, and/or statutes on point that have led to the conclusion that
      the appeal is frivolous.

Id. In considering counsel’s Anders Brief, we are mindful that “[counsel’s]

role as advocate requires that he support his client’s appeal to the best of

his ability.” Santiago, 979 A.2d at 354 (quoting Anders, 386 U.S. at 744).

      Here, counsel’s Anders Brief addresses a single issue:               whether the

trial court abused its sentencing discretion in imposing a manifestly

excessive sentence.    Anders Brief at 1.        Appellant believes his argument

raises a substantial question because the trial court failed to take account of

his rehabilitative needs and the protection of the public. Anders Brief at 4.

A colorable argument that a sentence fails to account for protection of the

public and/or the defendant’s rehabilitative needs does raise a substantial

question.   Commonwealth v. Clarke, 70 A.3d 1281 (Pa. Super. 2013),

appeal denied, 85 A.3d 481 (Pa. 2014).

      We    review   the   trial   court’s   sentence   for   abuse   of    discretion.

Commonwealth v. Walls, 926 A.2d 957 (Pa. 2007). The sentencing court

must “impose a sentence that is ‘consistent with the protection of the public,

the gravity of the offense as it relates to the impact on the life of the victim

and on the community, and the rehabilitative needs of the defendant.’” Id.

at 962 (quoting 42 Pa.C.S.A. § 9721(b)). Where, as here, the trial court’s

sentence falls within the sentencing guidelines, the reviewing court may




                                        -3-
J-S27035-14


reverse only if the sentencing court applied the guidelines improperly or if

the sentence is “clearly unreasonable.” 42 Pa.C.S.A. § 9781(c)(1), (2).

      In conducting our review of the record, we must consider:

            (1) The nature and circumstances of the offense and the
      history and characteristics of the defendant.

           (2) The opportunity of the sentencing court to observe the
      defendant, including any presentence investigation.

            (3) The findings upon which the sentence was based.

            (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(d).

      The trial court’s sentences at docket numbers 1419 and 922 fall at the

top end of the standard range.     According to the Anders Brief, Appellant

believes the trial court abused its discretion in failing to account for

Appellant’s health problems that render him incapable of committing further

crimes. Anders Brief at 4-5.

      The record reveals the trial court considered Appellant’s health issues

prior to imposing sentence:     “I’ve looked carefully at all of [Appellant’s]

medical issues, and he has a lot of them.” N.T. Sentencing, 7/26/13, at 19.

Likewise, the trial court took account of the presentence investigation report,

Appellant’s lengthy criminal history, the sentencing guidelines, and other

information included in Appellant’s pre-sentence report.    Id.   In summary

the trial court assessed all pertinent facts prior to imposing a sentence

within the standard guideline range.     Id. at 19-21.    Given this, counsel

concluded Appellant cannot raise a non-frivolous challenge to the trial court’s

                                     -4-
J-S27035-14


sentencing discretion.    Our review of the record leads us to agree with

counsel’s assessment.     Further, we find counsel’s Brief in compliance with

the dictates of Santiago.

      Having concluded that counsel has met her obligations, we proceed to

conduct an independent review of the record. Santiago, 978 A.2d at 355

n.5. In our review, we have discerned no non-frivolous arguments available

to Appellant. In particular, we note that the various plea colloquy transcripts

evince compliance with Rule 590 of the Pennsylvanian Rules of Criminal

Procedure (relating to plea agreements), and the comment thereto.         See

Pa.R.Crim.P. 590.   We discern no other obvious basis upon which counsel

could have advocated for relief from this Court.

      In light of the foregoing, we affirm the judgment of sentence and grant

counsel’s petition to withdraw.

      Judgment of sentence affirmed. Petition to withdraw granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/20/2014




                                     -5-